IN THE UNITED STATES DISTRICT COURT FOR THE.

 

. F|LED
EASTERN DISTRICT OF VIRGINIA _ lN UPPI‘! COURT

Alexandria Division w

L_l

 

UNITED STATES OF AMERICA _________M_W

j.; attain uS name ~ mm

Al.E`/(A`-JC\F‘.EA :.=~.- -‘i-

Criminal No. l:lS-CR”Z'€- U

  

 

 

V.

FRANCISCO STANACHE,
Counts 1-5, 9-]() and 23-24

Count l: 18 U.S.C. § 1349
(Conspiracy to Cornmit Wire Fraud)

l\/IARIA TANASACHE,
Counts 1-5, 17, 19-22 and 24

Counts 2-30: 18 U.S.C. §§ 1343, 2

(Wire Fraud and Aiding and Abetting)

MARIA BUSTEAN, Forfeiture Notice
Counts 1 and 15-19

CRISTIAN STANACHE,
Counts 1,6-8, ll-l4, 27, 28
and 30

MADALINA PURCARIN,
a/k/a Madalina Pucarin
Counts l, 8, 12, 14, 25-26, and
28*30

\_/\-/\_/\_/\J\-/W\/\./\_/\_/\_/\_/\J\_/\_/\_/\_/\_/\_/\J\_/H_/

Defendants.
FNDICTMENT
June 2018 TERM - at Alexandria, Virginia
THE GRAND JURY CHARGES THAT:
GENERAL ALLEGATIONS

At all times relevant to this Indictnient:

l. The Target Corporation (“Target”) Was a corporation based in Minneapolis,
Minnesota that operated approximately l,SOO discount retail chain Stores throughout the United

States, including in the Eastern District of Virginia.

2. t Target used computer databases linked over interstate Wires to process purchases
and returns at its Various retail locations. Whenever a purchase was made at a Target retail
location, computers at the Target retail location communicated electronically with the retail
location’s point-of-sale system._ The retail location’s point-of-sale-system collected sales data
and periodically transmitted the information to Target’s headquarters database located in
Brooklyn Park, Minnesota.

3. When a purchase was made at a Target retail location, Target’s computer systems
generated a sales receipt. The receipt included a description of the items purchased, the price of
the items purchased, the method of payment, information about the applicable state and local
taxes and other identifying information Each receipt had a unique numeric identifier that was
generated by the computer system.

4. When an individual returned merchandise using a Target sales receipt ata Target
retail location where the purchase was made on the same day, Target.employees, using computer
equipment, generated interstate signals communications which were transmitted from the Target
retail location to Target’s corporate servers located in Brooklyn Park, Minnesota. Target’s
corporate servers Would authenticate the receipt and, via a return interstate wire communication,
advise the local Target retail location whether the attempted return exceeded the value of the
original receipt. In instances Where a Target customer disputed the accuracy of information
contained in Target’s databases with respect to an attempted return transaction, Target allowed
certain employees to make on-site determinations to resolve the situation. Subsequent attempted
returns resulted in the generation of additional instances of interstate signals communications

l between the retail location of the attempted return and Target’s corporate servers in Brooklyn

Park, Minnesota.

Count l
(Conspiracy to Commit Wire Fraud)

THE GRAND .TURY FURTHER CHARGES THAT:

5. The allegations set forth in paragraphs 1 through 4 of this Indictrnent are realleged
and incorporated as if set forth herein.

6. Beginning not later than December 2017 and continuing through in or around
May 2018, in the Eastem District of Virginia and elsewhere, the defendants, FRANCISCO
STANACHE, MARIA TANASACHE'., MARIA BUSTEAN, CRISTIAN STANACHE,
MADALINA PURCARIN (also known as Madalina Pucarin), and others known and unknown to
the grand jury, knowingly and intentionally combined, conspired, confederated and agreed to
commit wire fraud: that is, having devised and intending to devise a scheme and artifice to
defraud Target and to obtain money and property from Target by means of materially false and
h'audulent pretenses, representations and promises, to transmit and to cause to be transmitted by v

t means of wire communication in interstate commerce, certain writings, signs and signals for the
purpose of executing the scheme and artifice, in violation of Title 18, United States Code,
Section 1343.
The Obiect of the ConspiracV

7. The object of the conspiracy was to obtain cash from Target by exploiting a
vulnerability in Target’s computer system that allowed a single sales receipt to be used multiple
times at different retail locations for the purpose of returning substitute merchandise that was not
sourced from Target and that was typically valued at a lesser amount than the originally

purchased merchandise

Manner and Means of the Conspiracy

The manner and means by which the defendants conducted the conspiracy included, but
were not limited to the following:

8. Defendants and others would purchase merchandise, and at times a product
warranty, from a Target retail location within the Eastern District of Virginia with cash for the
purpose of generating a sales receipt to be used in successive attempts to obtain multiple cash
refunds.

9. Defendauts and others would immediately take the purchased merchandise and
the sales receipt to the customer service desk at the same Target retail location and return the
merchandise for a cash reiimd. ,

10. Defendants and others Would cause Target employees to generate signals
communications that were transmitted in interstate commerce from the Eastem District of
Virginia, and elsewhere, to Target’s corporate servers in Brooklyn Park, Minnesota, for the
purpose of processing the return of the recently purchased merchandise

11. Defendants and others would obtain a cash refund in exchange for their initial
return and maintain possession of the sales receipt after obtaining the cash refund.

~ `12. Defendants and others would then, on the same day as the initial purchase, travel
to other Target retail locations within the Eastem District of Virginia', and elsewhere, for the
purpose of attempting to return substitute merchandise that was not sourced from Target, along
with the original receipt, in order to obtain additional cash refunds

13. Defendants and others would cause Target employees at these subsequent store
locations to generate signals communications that were transmitted in interstate commerce from

the Eastern District of Virginia, and elsewhere, to Target’s corporate servers in Brooklyn Park,

Minnesota, for the purpose of authenticating the sales receipt that was generated at the time of
the initial purchase, so that the refund could be authorized

14. Defendants and others would attempt to obtain, and would obtain, cash from
Target by falsely presenting and representing the merchandise not sourced from Target as the
merchandise that was associated with the original sales receipt at the subsequent Target stores
later on the same day.

15. Defendants and others lmowingly exploited a vulnerability in Target’s centralized
computer network. Members of the conspiracy understood that this vulnerability gave them a
limited period to attempt, with a likelihood of success, multiple returns against a single receipt
from the original purchase

16. Defendants FRANCISCO STANACHE, MARIA TANASACHE, MARIA
BUSTEAN, CR.ISTIAN STANACHE, MADAL[NA PURCARIN, are foreign nationals who
reside and travel together and assist each other in executing the scheme and artifice to defraud.

Overt Acts
17. ln furtherance of the conspiracy, the defendantscommitted the following acts,
among others, in the Eastem District of Virginia and elsewhere:
Fraud Scheme in C_alz:fomia on November 8, 201 7
a. On or about November 8, 2017, FRANCISCO STANACHE purchased a Medela
Breast Pump from a Target retailer in Fullerton, Califomia (Store No. 1418), for $409.44 in
cash, and was issued a sales receipt (Receipt 2-7312-1418-0112-2925-4). Shortly thereai’cer,
FRANCISCO STANACHE returned the product at the same store and received $409.44 in

cash.

b. Later that day, FRANCISCO STANACHE took the original sales receipt that was
issued by the Fullerton, Califomia store and another breast pump not sourced from Target to
another Target store located in Wliittier, Califomia (Store No. 2019), where he successfully
returned the substitute breast pump and received $409.44 in cash.

c. That same day, MARIA TANASACHE took the original sales receipt that Was
issued by the Fullerton, Califomia store and another breast pump not sourced from Target to
another Target store located in Santa Ana, Califomia (Store No. 250), where she successfully
returned the substitute breast pump and received $409.44 in cash.

Fraua' Scheme in Virginia on December 19, 201 7

d. On or about December 19, 2017, FRANCISCO STANACHE and MARIA
TANASACHE purchased a Medela Breast Pump from a Target retailer located in Falls
Church, Virginia (Store No. 1431), paying $460.03 in cash for the product and an associated
warranty, and were issued a sales receipt (Receipt 2-7353-1431-0082-9885-5). Shortly
thereafter, FRANCISCO STANAHCE and MARIA TANASACHE returned the product at
the same store and received $460.03 in cash.

e. Later that day, MARIA TANASACHE took the original sales receipt issued by
the Falls Church, Virginia store and another breast pump not sourced from Target to another
y Target store located in Alexandria, Virginia (Store No. 1076). MARIA TANASACHE
successfully returned the substitute breast pump and received $460.03 in cash.

f. That same day, MARIA TANASACHE attempted to make another return of
another breast pump not sourced from Target at a Target store i_n District Hei'ghts, Maryland
(Store No. 1897) using the sales receipt issued during the original purchase at Falls Church,

Virginia. The return was declined

g. 'l`hat same day, MARIA TANASACHE took the sales receipt that was issued by
the Falls Church, Virginia store and other breast pumps not sourced ii‘orn Target to Target
stores located in Upper Marlboro, Maryland (Store No. 1006), and in Hyattsville, Maryland
(Store No. 1890), and successfully returned them, receiving approximately $870 in cash.

Fraud Scheme in Virginia on December 26, 201 7

h. On or about December 26, 2017, CRISTIAN STANACHE purchased over-the-
counter medications from a Target retailer located in Alexandria, Virginia (Store No. 1533),
paying $198.26 in cash, and was issued a sales receipt (Receipt 2-7360-1533-0076-5839-6).
Shortly thereafter, CRISTIAN STANACHE returned the products at the same Target store
and received $198.26 in cash.

i. Later that day, CRISTIAN STANACHE took the original sales receipt that was v
issued by the Alexandria, Virginia store and over-the-counter medications not sourced from
Target to another Target store located in Fairfax, Virginia (Store No. 2790). There,
CRISTIAN STANACHE successfully returned the products using the sales receipt issued by
the Alexandria, Virginia store and received $185.45 in cash. z

j. Later that day, MADALINA PURCARIN took the original sales receipt that was
issued by the Alexandria, Virginia store and over the counter medications not sourced from
Target to another Target store located in Falls Church, Virginia (Store No. 1431). There,
MADALINA PURCARIN successfully returned the over-the-counter medications and
received $111.27 in cash.

Fraud Scheme in Virginia on December 28, 201 7
k. On or about December 28, 2017, a member of the conspiracy purchased over-the-

counter medications from a Target retailer in Fairfax, Virginia (Store No. 1005), paying

$122.98 in cash, and was issued a sales receipt (Receipt 2-7362-1005-0081-5330-1). Shortly
thereafter, CR_ISTIAN STANACHE returned the products and received $122.98 in cash.

l. Later that day, MADALINA PURCARIN took the original sales receipt that was
issued by the Fairfax, Virginia store and over-the-counter medications not sourced from
Target to a Target store located in Fairfax, Virginia (Store No. 2790), where she returned the
over-the-counter medications and received $104.97 in cash.

m. Later that day, CRISTIAN STANACHE took the original sales receipt that was
issued by the Fairfax, Virginia store and over-the-counter medications not sourced from
Target to a Target store located in Falls Church, Virginia (Store No. 1431), where he
successfully returned the medication and received $1 1 1.27 in cash.

n. Later that day, MADALINA PURCARIN took the original sales receipt that was
issued by the Fairfax, Virginia store and over the counter medications not sourced from
Target to a Target store located in Falls Church, Virginia (Store No.~1893), where she
successfully returned the substitute products using the sales receipt issued by the Fairfax,
Virginia store and received $111.27 in cash.

Fraud Scheme in Virginia on January 15, 2018

o. on or about January 15, 201 s, MARIA BUsTEAN purchased a Medela Breast
Pump from a Target retailer in Falls Church, Virginia (Store No. 1893), paying $460.03 in
cash, and was issued a sales receipt (Receipt 2-8015-1893-0114-5332-0). Immediately after
completing the purchase, MARIA BUSTEAN took the Medela Breast Pump and the sales
receipt to Target’s customer service desk, successfully returned it and received $460.03 in

cash.

p. Later that day, unindicted co-conspirator 1 (“UCC-l”) attempted to make an
additional return using another breast pump and the original sales receipt that was issued by
the Falls Church, Virginia store at a different Target store located in Sterling, Virginia (Store
No. 2272). The return Was declined.

q. Later that day, MARlA BUSTEAN and UCC-l took the original sales receipt that
was issued by the Falls Church, Virginia store and another breast pump to another Target
store located in Chantilly, Virginia (Store No. 1827), and successfully returned the breast
pump using the sales receipt issued by the Falls Church, Virginia store, and were given
'$410.21 in cash.'

r. Later that day, MARIA TANASACHE attempted to make an additional retunr
using another breast pump and the original sales receipt that was issued by the Falls Church,
Virginia store at a different Target store located in Gainesville, Virginia (Store No. 1873).
The return was declined. n

s. Later that day, MARIA TANASACHE took the original sales receipt issued by
the Falls Church, Virginia store and another breast pump to another Target store located in
Manassas, Virginia (Store No. 2323), where she successfully returned the breast pump and

was given $410.21 in cash,

qud Scheme in Virginia on February 23, 2018
t. On or about February 23, 2018, MARlA BUSTEAN purchased a Medela Breast
Pump from a Target retailer located in Falls Church, Virginia (Store No. 1'893), for $460.03
~ in cash for the product and associated warranty, and was issued a sales receipt by the Target
' cashier (Receipt 2-8054-1893-0112-1451-3). Shortly thereafter, MARlA BUSTEAN

returned the product at the same Target store and received $460.03 in cash.

u. That same day, MAR_IA TANASACHE attempted to make additional returns
using another breast pump and the original sales receipt that was issued by the Falls Church,
Virginia store at two Target stores located in Alexandria, Virginia (Store Nos. 1533 and
1076). The returns were declined.

v. That same day, MAR.IA TANASACHE took the original sales receipt that was
issued by the Falls Church, Virginia store and another breast pump to another Target store
located in Falls Church, Virginia (Store No. 1431). MARIA TANASACHE successfully
returned the breast pump and received $460.03 in cash.

Fraud Scheme in Virginia on March 16, 2018

w. On or about March lo, 2018, MADALINA PURCARIN purchased a kitchen
mixer from a Target retailer located in Falls Church, Virginia (Store No. 1431), for $370.99
cash, and was issued a sales receipt by the Target cashier (Receipt 2-8075-1431-0175-1665-
9). Irnmediately after completing the purchase, MADAL]NA PURCAR]N took the kitchen
mixer and the sales receipt to Target’s customer service desk, returned the mixer, received
$370.99 in cash, and maintained possession of the original sales receipt.

x. That same day, MADALINA PURCARIN took the original sales receipt issued
by the Falls Church, Virginia store and another kitchen mixer to another Target store located
z in Gainesville, Virginia (Store No. 1873). MADALINA PURCARIN successfully returned
the kitchen mixer and was given $3 70.99 in cash.

y. That same day, MADALINA PURCAR]N took the original sales receipt that was y
issued by the Falls Church, Virginia store and another kitchen mixer to two additional Target
stores located in Winchester, Virginia (Store Nos. 1234 and 2379), where she successfully

returned the products and received approximately $740.00 in cash.

10

18. Altogether, in Virginia, West Virginia, Maryland, Washington? D.C., Delaware,
Pennsylvania,_New Jersey, New York, California, Tennessee, North Carolina, South Carolina,
Georgia, Florida, Iowa, Kansas, Missouri, Oklahoma, Nebraska, Arizona, Colorado, Indiana, and
elsewhere, from no later than in or about November 2017 and continuing to in or about May
2018, the defendants and others known and unknown to the grand j ury, acting in concert
conducted over approximately 1,000 transactions in furtherance of the scheme to defraud,

causing-approximately $120,000 in losses to Target.

(All in violation of Title 18, United States Code, Section 1349.)_

11

_QQHM
(W'ire Fraud and Aiding and Abetting)
THE GRAND JURY FURTHER CHARGES THAT:
19. The allegations set forth in paragraphs 1 through 4 and 8 through 16, subparagraphs

a-y of paragraph 17, and paragraph 18 of this lndictrnent are realleged and incorporated as if set
forth herein.

20. Beginning not later than in or about December 2017 and continuing through in or
around May 2018, in the Eastern District of Virginia and elsewhere, Defendants FRANCISCO
STANACHE, MARIA TANASACHE, MARIA BUSTEAN, CRISTIAN STANACHE, and
MADALINA PURCARIN, devised a scheme and artifice to deli'aud Target, and to obtain money
and property li‘om the Target by means of materially false and fraudulent pretenses, .
representations, and promises That is, the defendants and others operated a scheme to obtain
multiple cash refunds from Target on the same day against one sales receipt, by returning substitute
products to successive Target store locations, falsely representing them to be the original products
purchased.

21. On the dates set forth in the table below, within the Eastern District of Virginia and
elsewhere, and for the purpose of t executing such scheme and artifice to defraud, the defendants
indicated in the table below did knowingly transmit and cause to be transmitted writings, signs,

signals, and sounds by means of wire communications in interstate and foreign commerce:

 

CT DATE DESCRIPTION DEFENDANT(S)

2 12/19/2017 Wire from the Target store in in Falls FRANCISCO STANACHE

Church, Virginia (Store No. 1431), to MARIA TANASACHE
Target’s corporate servers located in 4

 

 

Brooklyn Park, Minnesota.
3 12/19/2017 Wire li‘om the Target store in MARIA TANASACHE
Alexandria, Virginia (Store No. FRANCISCO STANACHE

 

 

 

 

 

 

12

 

CT

DATE

DESCRIPTION

DEFENDANr(s)

 

1076), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

 

1 2/20/201 7

Wire from the Target store in Fairfax,
Virginia (Store No. 1341), to Target’s
corporate servers located in Brooklyn
Park, Minnesota.

FRANcrsco srANAcHE
MARIA TANASACHE

 

12/20/2017

Wire from the Target store in

` Leesburg, Virginia (Store No. 1874),

to Target’s corporate servers located
in Brooklyn Park, Minnesota.

MARIA TANASACHE
FRANCISCO STANACHE

 

12/26/2017

Wire from the Target store in
Alexandria, Virginia (Store No. _
1533), to Target’s corporate servers in
Brooklyn Park, Minnesota.

CRISTIAN STANACHE .

 

12/26/2017

Wire li'om the Target store in Fairfax,
Virginia (Store No. 2790), to Target’s
corporate servers located in Brooklyn
Park, Minnesota.

CR_ISTI.AN STANACHE

 

12/26/2017

Wire from the Target store in Falls
Church, Virginia (Store No. 1431), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MADALINA PURCARIN
CRISTIAN STANACHE

 

12/27/2017

Wire from the Target store in
Durnl`ries, Virginia (Store No. 2017),
to Target’s corporate servers located
in Brooklyn Park, Minnesota.

FRANCISCO STANACHE

 

10

12/27/2017

Wire from the Target store in
Manassas, Virginia (Store No. 2323),
to Target’s corporate servers located
in Brooklyn Park, Minnesota.

FRANCISCO STANACHE

 

11

12/28/2017

Wire from the Target-store in_Fairfax,
Virginia (Store No. 1005), to Target’s
corporate servers located in Brooklyn
Park, Minnesota.

CRISTIAN STANACHE

 

12

12/28/2017

Wire from the Target store in Fairfax,
Virginia (Store No. 2790), to Target’s
corporate servers located in Brooklyn
Park, Minnesota.

MADALINA PURCARIN
CRISTIAN STANACHE

 

 

13

 

12/28/2107

 

Wire from the Target store in Falls
Church, Virginia (Store No. 1431), to

 

CRISTIAN STANACHE

 

13

 

 

CT

DATE

DESCRIPTION

DEFENDANT(s) '

 

Target’s corporate servers located in
Brooklyn Park, Minnesota.

 

14

12/28/2017

Wire from the Target store in Falls
Church, Virginia (Store No. 1893), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MADALl'NA PURCARIN
CRIS'I`IAN STANACHE

 

15

01/15/2018

Wire from the Target store in Falls
Church, Virginia (Store No. 1893), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MARIA BUSTEAN

 

16

01/15/2018

Wire from the Target store in
Chantilly, Virginia (Store No. 1827),
to Target’s corporate servers located
in -Brooklyn Park, Minnesota.

MARIA BUSTEAN

 

17

01/15/2018

Wire from the Target store in
Manassas, Virginia (Store No. 2323),
to Target’s corporate servers located
in Brooklyn Park, Minnesota.

MARIA TANASACHE
MARlA BUSTEAN

 

18

02/23/201 8

Wire from the Target store in Falls
Church, Virginia (Store No. 1893), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MARIA BUSTEAN

 

19

02/23/2018

Wire from'the Target store in Falls
Church, Virginia (Store No. 1431), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MARIA TANASACHE
MARIA BUSTEAN

 

20

03/03/2018

Wire from the Target store in
Richmond, Virginia (Store No. 2436),
to Target’s corporate servers located
in Brooklyn Park, Minnesota.

MARIA TANASACHE

 

21

03/03/2018

Wire from the Target store in
Williamsburg, Virginia (Store No.
2296), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

MARIA TANASACHE

 

22

03/03/2018

Wire from the Target store in
Newport News, Virginia (Store No.
1103), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

MARIA TANASACHE

 

 

23

 

03/04/2018

 

Wire from the Target store in
Hampton, Virginia (Store No. 2-501),

 

FRANCISCO STANACHE

 

14

 

 

CT

DATE

DESCRIPTION

DEFENDANT(s)

 

to Target’s corporate servers located
in Brooklyn Park, Minnesota.

 

24

' 03/04/2013

Wire from the Target store in Virginia

Beach, Virginia (Store No. 2770), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MARIA TANASACHE
FRANCISCO STANACHE

 

25

03/16/2018 .

Wire from the Target store in Falls
Church, Virginia (Store No. 1431), to
Target’s corporate servers located in
Brooklyn Park, Minnesota.

MADAL]NA PURCARIN

 

26

03/16/2018

Wire from the Target store in
Gainesville, Virginia (Store No.
1873), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

MADAL]NA PURCARIN

 

27

03/17/2018

Wire from the Target store in
Alexandria,~Virginia (Store No.

15 33), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

CRISTIAN STANACHE

 

28

03/17/2018

Wire from the Target store in

v Alexandria, Virginia (Store No.

1076), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

MADALINA PURCARIN
CRISTIAN STANACHE

 

29

03/24/2018

Wire from the Target store in
Alexandria, Virginia (Store No.
1533), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

MADAL]NA PURCARIN

 

30

 

 

03/24/2018

 

Wire from the Target store in
Alexandria, Virginia (Store No.
1076), to Target’s corporate servers
located in Brooklyn Park, Minnesota.

 

CRISTIAN STANACHE
MADALINA PURCARIN

 

(All in Violation of Title 18, United States Code, Sections 1343 and 2.)

15

 

FORFEITURE NOTICE

THE GRAND IURY FURTHER FINDS PROBABLE CAUSE THAT THE PROPERTY
DESCR_[BED BELOW IS SUBJECT TO FOFEITURE:

1. Pursuant to Federal Rule of Crirninal Procedure 32.2(a), Defendants FRANCISCO
STANACHE, MARIA TANASACHE, MARLA BUSTEAN, CRISTLAN STANACHE, and
MADALINA PURCARIN are hereby notified that, if convicted of an offense alleged in Counts 1
through 30 of this lndictment, the Defendants shall forfeit to the United States, pursuant to 18
U.S.C. §981(a)(1)(C) and 28 U.S.C. § 2461(0), their interest in any property, real or personal,
constituting or derived from proceeds obtained directly or indirectly as a result of the Counts of
conviction If property subject to forfeiture cannot be located, the United States will seek an order
forfeiting substitute property, including but not limited to the _following:

a. A sum of money equal to at least 8122,248.03 in United States currency,
representing the amount of proceeds obtained as a result of the offenses
(In accordance with Title 18, United States Code, Section 981(a)(1)(C); Title 28, United States
Code, Section 2461(0); and Rule 32.2(a), Federal Rules of Crirninal Procedure.)

A TRUE BILL
Pursuant to the E-Government Act,,
The original of this page has been tiéed

FOREPERSON

G. Zachary 'l`erwilliger
United States Attorney

Russell . r1 erg

Special Assistant United States Attorney LT
Brett J. Talley

Special Assistant United States Attorney

16

